Citation Nr: 1032256	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to an initial rating in excess of 10 percent for 
tinea versicolor.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in January 2005 and 
February 2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that additional evidence was received subsequent 
to the issuance of the most recent adjudication of the Veteran's 
claims without a waiver of agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304 (2009).  However, as relevant 
to the claims decided herein, such evidence is irrelevant or 
duplicative of that already considered by the AOJ in the 
adjudication of his claims.  The Board further observes that the 
issues of entitlement to service connection for acid reflux and 
entitlement to a higher initial rating for tinea versicolor were 
developed without the benefit of the Veteran's original claims 
file.  Specifically, while the issues of entitlement to service 
connection for low back and right knee disorders were pending 
before the Board, such issues were adjudicated at the RO.  
Relevant to the Veteran's initial rating claim, as he has been 
assigned an effective date of May 4, 2007, for the grant of 
service connection and the evidence contained in the original 
claims file predates such time, there is no prejudice to the 
Veteran in the Board proceeding with a decision on such issue.  
Relevant to his claim for service connection for acid reflux, as 
such issue is being remanded, the AOJ will have an opportunity to 
consider the full record when readjudicating the claim.  

The issues of entitlement to service connection for a low back 
disorder and acid reflux are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right knee 
disorder.

2.  For the entire appeal period, the Veteran's tinea versicolor 
is manifested by flare-ups during the summertime and affects at 
least 5 percent, but less than 20 percent, of the entire body, 
and 5 percent of exposed areas, requiring treatment with topical 
creams and lotions, but without evidence that such affects over 
20 percent of his entire body or exposed areas, or requires 
systemic therapy.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  For the entire appeal period, the criteria for an initial 
rating in excess of 10 percent for tinea versicolor have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7813-
7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, as relevant to the 
Veteran's right knee disorder, a June 2004 letter, sent prior to 
initial unfavorable AOJ decision issued in January 2005, advised 
the Veteran of the evidence and information necessary to 
substantiate his service connection claim as well as his and VA's 
respective responsibilities in obtaining such evidence and 
information.   Additionally, a May 2006 letter informed him of 
the information and evidence necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
supra.   

While the May 2006 letter was issued after the initial January 
2005 rating decision, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the May 2006 letter was issued, the Veteran's claims were 
readjudicated in the May 2006 statement of the case.  Therefore, 
any defect with respect to the timing of the VCAA notice has been 
cured. 

Pertinent to the Veteran's claim for an initial rating in excess 
of 10 percent for his tinea versicolor, the Board observes that 
he has appealed with respect to the propriety of the initially 
assigned rating from the original grant of service connection.  
VA's General Counsel has held that no VCAA notice is required for 
such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board notes that the Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for 
service connection for tinea versicolor was granted and an 
initial rating was assigned in the February 2008 rating decision 
on appeal.  Therefore, as the Veteran has appealed with respect 
to the initially assigned rating, no additional 38 U.S.C.A. § 
5103(a) notice is required because the purpose that the notice is 
intended to serve has been fulfilled.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

Relevant to the duty to assist, the Veteran's service treatment 
records as well as post-service private and VA treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records that he wishes to 
be considered in his appeal.  In this regard, the Board observes 
that the Veteran reported in October 2008 and April 2009 VA 
treatment records that he was in receipt of Social Security 
Administration (SSA) disability benefits; however, SSA records 
received in April 2009 show that his claim was denied.  Moreover, 
such records reflect that the Veteran's claim for SSA disability 
benefits was based on disorders which are not adjudicated herein.  
See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The Board notes that the Veteran has not been provided with a VA 
examination in order to determine whether his claimed right knee 
disorder is related to his military service.  However, as will be 
discussed below, there is no evidence that the Veteran has a 
current diagnosis of a right knee disorder.  Specifically, he has 
not provided any statements regarding his right knee 
symptomatology and the medical evidence of record is negative for 
any current complaints, treatment, or diagnosis referable to a 
right knee disorder.  Moreover, the Veteran has offered only 
conclusory statements regarding the incurrence of his claimed 
right knee disorder.  The Federal Circuit has held that a mere 
conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  Therefore, the 
Board finds that there is no indication that a right knee 
disorder, or persistent or recurrent symptoms of such disorder, 
may be associated with the Veteran's military service.  Thus, a 
remand for examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

Relevant to the Veteran's tinea versicolor, he was afforded a VA 
examination in February 2008.  Such examination findings address 
the relevant rating criteria for his tinea versicolor.  The Board 
notes that the Veteran has indicated that his skin disability 
flares-up during summertime.  The Court had held that, to the 
extent possible, VA should schedule an examination for a 
condition that has cyclical manifestations during an active stage 
of the disease to best determine its severity.  Ardison v. Brown, 
6 Vet. App. 405, 408 (1994); see also Bowers v. Derwinski, 2 Vet. 
App. 675, 676 (1992).  While the Veteran's skin disability was 
examined in February, the Board finds such examination to be 
adequate as the examiner considered his competent and credible 
statements concerning the description of his tinea versicolor 
during a flare-up in performing the examination.  Moreover, VA 
treatment records address the Veteran's tinea versicolor during 
the summer of 2008.  In light of the fact that the February 2008 
VA examiner addressed the Veteran's flare-ups and considered such 
in her evaluation of his skin disability, and VA treatment 
records dated during the time period which the Veteran alleges 
flare-ups are of record, the Board finds that the evidence of 
record is adequate to rate his tinea versicolor and that a remand 
to obtain another VA examination is not necessary. 

Additionally, while the Veteran's representative has requested in 
her August 2010 Written Brief Presentation that the Veteran be 
afforded a VA examination in order to assess his tinea 
versicolor, she has not alleged that the February 2008 VA 
examination is inadequate to evaluate such service-connected 
disability or that his condition has increased in severity since 
such time.  Therefore, the Board finds that a remand for another 
VA examination is not necessary. 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Service Connection Claim

The Veteran contends that he injured his right knee during 
service due to multiple contacts inside the confines of the tanks 
and sports injuries.  He alleges that he was treated during 
active duty.  Therefore, the Veteran claims that service 
connection is warranted for a right knee disorder.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in-service 
disease or injury and the present disease or injury. 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in May 
1981, he injured his right knee when he struck the right lateral 
side of it.  Another undated record reflects that the Veteran had 
dropped a heavy object on his right lower leg.  A soft tissue 
injury was diagnosed.  The remainder of his service treatment 
records are negative for complaints, treatment, or diagnoses 
referable to his right knee.

However, while the Veteran is competent to describe injuries to 
his right knee during service and his service treatment records 
reflect treatment for such, the contemporary evidence of record 
fails to reveal a current diagnosis of a right knee disorder.  In 
this regard, post-service private and VA treatment records are 
negative for any complaints, treatment, or diagnoses referable to 
a right knee disorder.  The Board observes that such reflect 
neurological complaints referable to a right lumbar radiculopathy 
as a result of the Veteran's degenerative disc disease; however, 
there is no evidence that he has a right knee disorder separate 
and distinct from his back disorder.  

Moreover, the Veteran has merely stated that he injured his right 
knee during service and that such has continued since that time.  
He has not offered any description of his right knee 
symptomatology.  Furthermore, in seeking medical treatment for 
other disorders, to include various orthopedic disabilities, the 
Veteran has not described any complaints or symptoms referable to 
his right knee.  In this regard, the absence of any complaints 
referable to the right knee in the Veteran's post-service 
treatment records is especially probative because, in seeking 
medical care, an individual has a strong motive to truthfully 
state his complaints so as to receive proper care.  See generally 
Fed.R.Evid. 803 (medical diagnosis or treatment exception to the 
hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 
(D.C. Mich.1977) (stating that the rationale of the "medical 
diagnosis or treatment exception" to the hearsay rule is that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).  

Therefore, while the Veteran injured his right knee during his 
military service, there is no evidence of a current diagnosis of 
a right knee disorder.  In the absence of proof of a present 
disability, there can be no valid claim for service connection.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 
Vet. App. 319 (2007) (the current disability requirement for a 
service connection claim is satisfied if the claimant has a 
disability at the time the claim is filed or during the pendency 
of that claim).  Accordingly, the Veteran's claim of entitlement 
to service connection for a right knee disorder must be denied. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a right knee disorder.  As 
such, that doctrine is not applicable in the instant appeal, and 
his claim must be denied. 38 U.S.C.A. § 5107.

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's tinea versicolor is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7813-7806, effective May 4, 2007.  He contends that he 
should be awarded a higher disability rating as his skin 
condition requires extensive treatment with copious amounts of 
topical lotions.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic 
Code 7813 pertains to dermatophytosis, which is noted to be 
evaluated under disfigurement of the head, face, or neck; scars; 
or dermatitis, depending upon the predominant disability.  In 
this case, the Veteran's predominant disability is manifested by 
a rash, which is more closely analogous with dermatitis and, 
therefore, his tinea versicolor has been evaluated using the 
criteria under Diagnostic Code 7806, which pertains to dermatitis 
or eczema.  Additionally, as will be discussed below, the 
February 2008 VA examiner noted that there was no scarring or 
disfigurement.  Therefore, diagnostic codes pertinent to the 
evaluation of such disabilities are inapplicable.

Diagnostic Code 7806 provides for a 10 percent rating where at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
are affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required for 
a total duration of less than six weeks during the past twelve-
month period.   A 30 percent rating requires 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past twelve-month 
period.  Finally, a rating of 60 percent is warranted when the 
condition covers an area of more than 40 percent of the entire 
body or when more than 40 percent of exposed areas affected, or; 
when constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
during the past twelve-month period.  38 C.F.R. § 4.118.

The Board finds that, based on the evidence of record, the 
Veteran is not entitled to an initial rating in excess of 10 
percent for his tinea versicolor.  Specifically, for the entire 
appeal period, such disability is manifested by flare-ups during 
the summertime and affects at least 5 percent, but less than 20 
percent, of the entire body, and 5 percent of exposed areas, 
requiring treatment with topical creams and lotions, but without 
evidence that such affects over 20 percent of his entire body or 
exposed areas, or requires systemic therapy.  

In this regard, treatment records reflect that the Veteran has 
been prescribed the following medications for his skin 
disability: ammonium lactate 12% lotion, menthol 10%/methyl 
salicylate 15% cream, selenium sulfide 2.5% lotion/shampoo, 
terbinafine hydrochloride 1% cream, and Triamcinolone acetonide 
.5% cream.  Additionally, in June 2008, the Veteran complained of 
a flare-up of eczema and indicated that his medication for his 
rash was causing an adverse reaction.  The remainder of the 
treatment records, to include those dated during summertime, are 
negative for any complaints or treatment referable to the 
Veteran's tinea versicolor.

At a February 2008 VA examination, it was noted that the 
Veteran's tinea versicolor began in 1979-1980 with itching on the 
antecubital area of his bilateral arms.  Such had progressively 
gotten worse and now covered his trunk, abdomen, and back.  The 
examiner noted that the rash was worse during summertime as the 
heat and humidity caused more outbreaks and, at such time, may 
spread to his face.  It was observed that his rash was currently 
under control as it was wintertime and he used selenium sulfide 
shampoo and creams.  The Veteran reported that, if he used such 
treatments diligently, the tinea versicolor would resolve until 
summertime when it would reappear again.  Treatment included: 
selenium sulfide 2.5% lotion and cream, methyl salicylate 15% 
cream, and terbinafine cream.  It was noted that the Veteran used 
such medications daily over the prior 12 months and had used it 
in the past 10 years.  Upon physical examination, the Veteran had 
rashes with small diffuse coalesce lesions, which were 
hyperpigmented and macular papular, scattered on his abdomen, 
back, and arms with a few on his face.  The examiner indicated 
that the total body surface area was between 5 and 20 percent and 
the exposed body surface area was less than 5 percent.  There 
were no scars or disfigurement.  The diagnosis was tinea 
versicolor, medically treated. 

Based on the foregoing, the Board finds that the Veteran is not 
entitled to an initial rating in excess of 10 percent for tinea 
versicolor.  Specifically, the evidence reflects that such 
disability results in flare-ups during summertime and affects at 
least 5 percent, but less than 20 percent, of the entire body, 
and 5 percent of exposed areas.  As indicated previously, while 
the Veteran's skin condition was not examined during a period of 
flare-up, the examiner took his competent and credible statements 
concerning his description of such during a flare-up into 
consideration when evaluating his tinea versicolor.  Moreover, VA 
treatment records dated during the summer of 2008 reflect only a 
single complaint of a flare-up of eczema, but do not show an 
increase in his prescribed treatment.  Additionally, there is no 
evidence that the Veteran's tinea versicolor is being treated 
with systemic therapy, such as corticosteroids or other 
immunosuppressive drugs.  Rather, the evidence shows that he 
treats his skin condition with topical creams and lotions.  
Therefore, as the Veteran's tinea versicolor does not affect over 
20 percent of his entire body or exposed areas, or requires 
systemic therapy, he is not entitled to an initial rating in 
excess of 10 percent for such disability.

The Board has considered whether staged ratings under Fenderson, 
supra, are appropriate for the Veteran's service-connected tinea 
versicolor; however, the Board finds that his symptomatology has 
been stable throughout the appeal period.  Therefore, assigning 
staged ratings for such disability is not warranted. 

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected tinea 
versicolor with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's tinea versicolor 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated.  There are no additional symptoms 
of his tinea versicolor that are not addressed by the rating 
schedule.  Therefore, the Board finds that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As such, 
the Board finds that the rating schedule is adequate to evaluate 
the Veteran's disability picture.  Moreover, to the extent that 
the Veteran's tinea versicolor may interfere with his 
employability, such interference is addressed by the schedular 
rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Therefore, the Board finds that there are no attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU was not expressly raised by the Veteran or 
reasonably raised by the record.  In this regard, while the 
Veteran is currently unemployed, the record reveals that such 
unemployability is due to his nonservice-connected back and 
psychiatric disorders.  The evidence does not show, and the 
Veteran does not contend, that his tinea versicolor renders him 
unemployable.  Therefore, the Board determines that a claim for 
TDIU has not been raised by the Veteran or the evidence of 
record.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for an initial rating in excess of 
10 percent for his tinea versicolor.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal and 
his initial rating claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a right knee disorder is denied.

An initial rating in excess of 10 percent for tinea versicolor is 
denied.


REMAND

Prior to consideration of the Veteran's claims of entitlement to 
service connection for a low back disorder and acid reflux, the 
Board finds that a remand is necessary to ensure that due process 
is followed and that there is a complete record upon which to 
decide his claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that a remand is necessary in order to afford the 
Veteran VA examinations in order to determine whether his low 
back disorder and acid reflux are related to his military 
service.  

Pertinent to his low back disorder, the Veteran contends that he 
injured his back when he fell off a tank.  He alleges that he was 
treated in the field and released.  While there is no 
documentation of an injury to the back in the Veteran's service 
treatment records, he is competent to describe such injury.  See 
38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Additionally, his service treatment records reflect that, in July 
1980, he fell in the shower and hit the back of his head.  The 
Veteran's representative also alleges that he injured his back 
during such fall.  Post-service records reflect a current 
diagnosis of degenerative disc disease and degenerative joint 
disease of the lumbar spine with sciatica.  Such further show 
that the Veteran sustained a work-related injury to his back in 
August 1997 when lifting a heavy object.  Therefore, a remand is 
necessary in order to determine whether the Veteran's current low 
back disorder is related to his military service.  See McLendon, 
supra. 

Relevant to his acid reflux, the Veteran claims that he became 
very ill during formations or physical training immediately after 
breakfast or lunch.  He alleges that his acid reflux is a result 
of eating too fast while on active duty.  The Veteran states that 
he reported such symptoms to his private primary care provider 
immediately upon separation from the Army in 1985 and was 
diagnosed with chronic acid reflex disease.  Therefore, he claims 
that service connection for acid reflux is warranted.

The Veteran's service treatment records show that, in December 
1981, in connection with a diagnosis of gonorrhea, he complained 
of generalized abdominal pain for four days and indicated that he 
vomited.  The Veteran further reported that he felt nauseated 
occasionally and drank a lot of milk and juices.  His post-
service records reflect diagnoses of acid reflux, 
gastroesophageal reflux disease, esophagitis, and hiatal hernia 
with erosions.  While the Veteran's service treatment records do 
not reflect a diagnosis of acid reflux, such show complaints of 
abdominal pain and nausea, albeit in connection with gonorrhea, 
and he is competent to testify to his symptoms during and after 
service.  Therefore, the Board finds that a remand is necessary 
in order to determine whether the Veteran's acid reflux and any 
other similarly diagnosed disorder are related to his military 
service.  See McLendon, supra.

Additionally, the Board notes that the record reflects that the 
Veteran seeks treatment for his low back disorder and acid reflux 
through private physicians as well as the Pensacola VA Outpatient 
Clinic.  Relevant to the latter facility, records dated in July 
2002, September 2004, October 2004, November 2005, February 2008 
to June 2009 are of record.  As such, while on remand, the 
Veteran should be requested to identify any treatment for his 
claimed low back disorder and acid reflux and, thereafter, all 
identified records, as well as those from the Pensacola VA 
Outpatient Clinic, dated from July 2002 through the present not 
already contained in the claims file, should be obtained for 
consideration in the Veteran's appeal.  

Finally, as indicated in the Introduction, these claims have had 
a unique history and not all of the evidence pertinent to the 
Veteran's claimed disorders had been considered in the original 
adjudication of his claims.  Therefore, in readjudicating the 
Veteran's claims, the AOJ should consider the entirety of the 
evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any 
treatment for his claimed low back disorder 
and acid reflux.  After securing any 
necessary authorization forms, obtain all 
identified records not already contained in 
the claims file, to specifically include VA 
treatment records dated from July 2002 to the 
present from the Pensacola VA Outpatient 
Clinic.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 38 
U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his low back disorder.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify all 
current diagnoses referable to the Veteran's 
low back and then offer an opinion as to 
whether it is likely, unlikely, or at least 
as likely as not that each currently 
diagnosed disorder is related to his military 
service, to include his fall from a tank 
and/or his fall in the shower.  The examiner 
should also indicate whether the Veteran had 
arthritis within one year of his service 
discharge in July 1982 and, if so, he should 
describe the manifestations.  The examiner's 
attention is also directed to post-service 
medical records detailing a work-related back 
injury.  In offering any opinion, the 
examiner must consider the full record, to 
include all medical and lay evidence of 
record regarding the incurrence of the 
Veteran's low back disorder and the 
continuity of symptomatology.  The rationale 
for any opinion offered should be provided.  

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his acid reflux.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  The 
examiner should identify all current 
diagnoses referable to the Veteran's acid 
reflux and then offer an opinion as to 
whether it is likely, unlikely, or at least 
as likely as not that each currently 
diagnosed disorder is related to his military 
service, to include his complaints of 
abdominal pain and nausea.  The examiner 
should also indicate whether the Veteran had 
a peptic (gastric or duodenal) ulcer within 
one year of his service discharge in July 
1982 and, if so, to describe the 
manifestations.  In offering any opinion, the 
examiner must consider the full record, to 
include all medical and lay evidence of 
record regarding the incurrence of the 
Veteran's acid reflux and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


